 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   GIOVANY SANTIAGO ENRIQUEZ, )               Case No. CV 19-3033 PA (FFM)
                                )
11                Petitioner,   )               ORDER ACCEPTING FINDINGS,
                                )               CONCLUSIONS AND
12        v.                    )               RECOMMENDATIONS OF
                                )               UNITED STATES MAGISTRATE JUDGE
13   C. KOENIG,                 )
                                )
14                Respondent.   )
                                )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the Report and Recommendation of United States Magistrate Judge (“Report”),
18   and the objections to the Report. Good cause appearing, the Court concurs with and
19   accepts the findings of fact, conclusions of law, and recommendations contained in the
20   Report after having made a de novo determination of the portions to which objections
21   were directed.
22         IT IS ORDERED that judgment be entered dismissing the Petition with prejudice.
23
24   DATED: January 28, 2020
25
26                                                       PERCY ANDERSON
27                                                     United States District Judge

28
